Hispanica International Delights of America, Inc. 1311 Jackson Avenue, Suite 5D Long Island City, NY 11101 Tel: (516) 867-8383 April14, 2014 Filed via EDGAR John Reynolds, Assistant Director Division of Corporate Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Hispanica International Delights of America, Inc. File No. 333-190788 Dear Mr. Reynolds: As the Chief Executive Officer, Chairman of the Board of Directors and the Principal Executive Officer ofHispanica International Delights of America, Inc., Commission File Number 333-190788 (hereinafter "the Issuer"), I hereby state as follows: This confirms that in accordance with Item 501 of Registration S-K Subpart 229.501(b) - Registration Statement and Prospectus Provisions the outside front cover page of the prospectus will be limited to one page. This confirms that in accordance with Item 501 of Registration S-K Subpart 229.512(h) - Undetakings we hereby request for acceleration of the effective date to today's date, Monday April 14, 2014. We acknowledge: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions please feel free to call us. Sincerely yours, /s/ Fernando Oswaldo Leonzo Fernando Oswaldo Leonzo Chief Execuyive Officer cc:David Link A signed original of this written statement will be retained by Hispanica International Delights of America, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
